Case 1 :08-cv-20748-WMH Document 19 Entered on FLSD Docket 05/16/2008 Page 1of 21 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA Case No. 1 :08-cv-20748-WRH APPLE CORPS LIMITED and APPLE RECORDS, INC., Plaintiffs, v. FUEGO ENTERTAINMENT, INC., ECHO-FUEGO MUSIC GROUP LLC, ECHO-VISTA INC., HUGO M. CANCIO and JEFFREY COLLINS, Defendants. / FUEGO DEFENDANTS’ MOTION TO DISMISS AND SUPPORTING MEMORANDUM OF LAW Defendants Fuego Entertainment, Inc., Echo-Fuego Music Group LLC and Hugo M. Cancio (collectively, the “Fuego Defendants”), pursuant to Fed. R. Civ. P. 12(b)(6), submit this motion to dismiss all 15 Counts of Plaintiffs’ Complaint, and supporting memorandum of law. I.INTRODUCTION Plaintiffs claim that federal and state copyright law grant them the exclusive world-wide right to possess and exploit all recordings of live performances of The Beatles®, including the 1962 recording of The Beatles’ live performances at the Star Club in Hamburg, Germany at issue (“the Recordings”). As even Plaintiffs must concede, Apple Records, Inc. makes no claim of ownership to any relevant copyright or trademark. Accordingly, Plaintiff Apple Records, Inc.’s claims should all be dismissed. Additionally, contrary to Plaintiffs’ claims, federal copyright law does not protect pre-1972 sound recordings at all. Because federal copyright laws neither apply nor prohibit the Fuego Defendants from possessing and/or exploiting the Recordings, Plaintiffs’ federal copyright law claims (Counts I and II) fail to state a claim, and must be dismissed. Plaintiffs’ common law claims are equally defective. Although federal law permitted states to provide copyright protection to sound recordings prior to 1972, Florida did not provide 1 Case 1 :08-cv-20748-WMH Document 19 Entered on FLSD Docket 05/16/2008 Page 2 of 21 copyright protection to either live performances or sound recordings at that time.
